Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25, line 3, “the connecting parts” should be -- the connecting part--Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the support part and swinging shaft of claim 17 are not identified in the specification.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26-27 recites, “Comprising a third rotary body comprising a third weight part rotatable about the axis…in the first direction”.  However, claim 15 previously recited that “a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, the first distance being a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body and the second distance being a radial distance of the second rotary body from the axis to a center of gravity of the second rotary body.  It is not clear from the original specification that the product of the first distance and mass is equivalent to the product of the second distance and mass with the inclusion of a third rotary body and third mass rotating in the same direction as the first rotary body, especially as the first rotary body has the claimed protruding part.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 7 recites, “the orbital guide has a thickened part partially thickened”.  It is not understood how the thickened part is only partially thickened.  How can the same feature be thickened and also not thickened. 
Claim 29, lines 29-30, recite, “the outer edge portion has a thickest part has the largest thickness, and a thinnest part has the smallest thickness.”  There is first no positively claimed relationship of the thinnest part to any structure. Secondly, it is not clear what the Applicant intended by “the outer edge portion has a thickest part has the largest thickness”.  Is the Applicant trying to state the outer edge portion is the thickest part of the orbital guide?
Claim 29, line 35 recites, “the orbital guide has a thickened part partially thickened”.  It is not understood how the thickened part is only partially thickened.  How can the same feature be thickened and also not thickened. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naughton et al. (U.S. Publication 2010/0162579), herein referred to as Naughton.   In regards to claim 28, the modified device of Naughton discloses reciprocating tool (fig. 11; 520) comprising: a housing (540); a motor (565) accommodated in the housing and including a rotating shaft (566); an output part (735) reciprocally and movably supported by the housing between a first position and a second position, the output part (735) being configured to hold an end bit (760); a first rotary body (715A) comprising a first gear part (715A) and a first weight part (722A), the first gear part (715A) being rotatable in a first direction about an axis (720) extending in a predetermined direction intersecting a reciprocating direction (along 735) of the output part by receiving a drive force of the motor (via 710), the first weight part (715A) being provided at the first gear part so as to rotate together with the first gear part; a motion converting part (pin 725) interposed between the first gear part (715A)  and the output part (735) in a transmission path of the drive force of the motor and converting the rotational motion of the first gear part (722A) to the reciprocating motion of the output part (735); and a second rotary body (715B) comprising a second weight part (722B) rotatable in a second direction (see paragraph [0059]) about the axis by receiving the drive force of the motor, the second direction being opposite to the first direction; wherein a center of gravity of the second weight part is separated farther from the axis than a center of gravity is from the axis (“The counterbalance weights 722A, 722B offset the center of gravity of the respective gear 715A, 715B so that the center of gravity of the gear 715A, 715B is not at the axis of rotation 720, but rather the center  by the mass of the respective counterbalance weight 722A, 722B.” paragraph [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al. (U.S. Publication 2010/0162579), herein referred to as Naughton in view of Springer (U.S. Patent 2,970,484).
In regards to claim 15, Naughton discloses a reciprocating tool (fig. 11; 520) comprising: a housing (540); a motor (565) accommodated in the housing and including a rotating shaft (output shaft 566); an output part (spindle 735) reciprocally and movably supported by the housing (540) between a first position and a second position, the output part (735) being configured to hold an end bit (e.g. blade clamp 760); 
a first rotary body (driven gear 715A) rotatable in a first direction (counterclockwise in Fig. 11) about an axis (720) extending in a predetermined direction intersecting a reciprocating direction of the output part by receiving a drive force of the motor (via 710); 
and a second rotary body (715B) rotatable in a second direction (clockwise arrow in Figure 11) about the axis by receiving the drive force of the motor, the second direction being opposite to the first direction(paragraph [0059]), wherein the first rotary 
the second rotary body (715B) comprises a second gear part (715B) rotatable about the axis (720) by receiving the drive force of the motor (565 via 710); and a second weight part (722B) rotatable together with the second gear part (715B), a mass of the first rotatory body (715A) includes a mass of the protruding part (725 and a mass of the first weight part (722A) and a mass of the second rotary body (715B) includes a mass of the second weight part (722B). 
Naughton discloses the claimed invention but does not specifically disclose that
a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, the first distance being a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body and the second distance being a radial distance of the second rotary body from the axis to a center of gravity of the second rotary body. 
	Attention is directed to the Singer balancing mechanism for sabre saws. Singer discloses:
“From the foregoing description it will now be understood how the counterbalancing has been achieved. Basically, a reciprocating mass can only be counterbalanced effectively by an opposing reciprocating mass having the same 
As Singer discloses that “a mass revolving about an axis other than its center of gravity can only be effectively counterbalanced by an opposing revolving mass having the same direction and speed of rotation, and the product of the weight and radius to the center of gravity of the two masses must be equal” and as Naughton discloses that the center of gravity of each rotatory gear is radially offset from the rotational axis of the gear by the weight of the respective counterweight (paragraph [0049]), it would have been obvious to one having ordinary skill in the art to have counterbalanced the rotating gears and weights such that a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, when the first distance is a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body and the second distance is a radial distance of the second rotary body from the axis to a center of gravity of the second rotary body and taking into consideration the slight unsymmetrical profiles of the gears to adjust the 
In regards to claim 16, the modified device of Naughton discloses wherein: the protruding part (725) comprises: a pin (pin 725) protruding from the first gear part (at hole 726; fig 11) toward the guide (730); and a connecting part (bearing 728) provided between the pin (725) and the guide (730) and rotatable about the pin (paragraph [0053]), and the mass of the first rotary body includes a mass of the pin (725) and a mass of the connecting part (728; as modified), 
In regards to claim 19, the modified device of Naughton discloses wherein the second distance is longer than the first distance (as modified by Singer).
In regards to claim 20, the modified device of Naughton discloses wherein a center of gravity of the second weight part is separated farther from the axis than a center of gravity of the first weight part is from the axis (as modified by Singer).
In regards to claim 21, the modified device of Naughton discloses wherein the first weight part (722A) and the first gear part (715A) are integral with each other.
In regards to claim 22, the modified device of Naughton discloses wherein the second weight part (722B) and the second gear part (715B) are integral with each other.
In regards to claim 24, the modified device of Naughton discloses wherein the second gear part (715B) has a diameter decreased in the axial direction with the increasing distance from the output part (see Fig. 11; 715B is thicker in the middle).
In regards to claim 25, the modified device of Naughton discloses wherein the guide (730) is formed with a groove (yoke; fig. 11) extending in a direction orthogonal to 
In regards to claim 26, the modified device of Naughton discloses a third rotary body (813) comprising a third weight part (the weight of 813) rotatable about the axis by receiving the drive force of the motor.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable Naughton et al. (U.S. Publication 2010/0162579), herein referred to as Naughton in view of Springer (U.S. Patent 2,970,484) and in further view of Akoi (U.S. Publication 2012/0192438).  N
In regards to claim 23, the modified device of Naughton discloses the claimed invention except wherein the second gear part has a strength lower than that of the first gear part.  Attention is further directed to the Akoi reciprocating power tool. Akoi discloses that the as the first bevel gear is subjected to a higher load than the second bevel gear a material having a higher strength is used, while the second bevel gear can be formed by sintering as it is subjected to a lighter load (see paragraph [0014]).  Akoi thereby discloses that it is known to form the bevel gear that is subjected to a higher load, such as the first gear of Naughton from a different higher strength material than the second gear as a cost savings and weight savings design.  It would have similarly been obvious to have designed the two bevel gears of Naughton to be manufactured from different materials to accommodate the design requirements of the tool and maximize the cost/weight/strength ratios of the design. 

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA M LEE/Primary Examiner, Art Unit 3724